Citation Nr: 9907859	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May to September 1975 and 
from July 1983 to December 1988.  The veteran has had 
unverified periods of active duty training.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for right ear hearing loss.  In April 1998, the Board 
remanded this issue to the RO with instructions that an 
attempt be made to secure additional service medical records, 
to verify the veteran's periods of active duty for training 
in 1980, and to verify the his involvement in an incident in 
which he was exposed to an shell explosion.  The RO 
corresponded with the veteran to request that he provide 
verification of his duty status during 1980 when the alleged 
acoustic trauma occurred, information about where pertinent 
records could be obtained, and the name and address his 
National Guard unit to assist the RO in obtaining any 
records.  In June 1998, the RO received a copy of a letter 
sent by the veteran to the Office of New Mexico Military 
Affairs in which he requested copies of his Army National 
Guard personnel records.  The letter was not responsive to 
the RO's request for information.  In August 1998, the RO 
corresponded with the National Personnel Records Center 
(NPRC) to request copies the veteran's personnel and medical 
records.  Although the NPRC provided copies of additional 
personnel records, no additional service medical records were 
provided.  The Board concludes that the RO complied with the 
instructions in the remand, to the extent possible without 
additional information from the veteran.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from right 
ear hearing loss as a result of exposure to noise during his 
active military service or during a period of active duty for 
training.

2.  The record contains no evidence that the veteran's 
disability from right ear hearing loss underwent an increase 
in severity during a period of active duty service.


CONCLUSION OF LAW

The claim of entitlement to service connection for right ear 
hearing loss is not well grounded. 38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where a veteran has served 90 days 
or more during a period of war or after December 31, 1946, 
and develops sensorineural hearing loss to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, and 1137.  A preexisting disease or injury will 
be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1994).

Under 38 C.F.R. § 3.385 (1998), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim which is meritorious on its own or is 
capable of substantiation.  See Murphy v. Derwinski, Vet. 
App. 78, 81 (1990).  The three elements of a well-grounded 
claim are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that this 
claim is not well grounded.  Although the RO did not 
specifically state that it denied the claim on the basis that 
it was not well grounded, the Board concludes that this error 
was not prejudicial to the claimant.  See Edenfield v. Brown, 
8 Vet.App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision, and in the 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, the veteran has not advised VA of the existence of 
any particular evidence which, if obtained, would render his 
claim well-grounded.

Service medical records show that the veteran had normal 
hearing in his right ear during examinations in 1975 and 
1979.  However, when tested in January 1983, an impression of 
high frequency hearing loss in the right ear was noted and 
pure tone hearing thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
75
LEFT
10
10
10
15
0

During audiological testing in May 1985, the veteran's pure 
tone hearing thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
45
40
LEFT
10
5
5
20
15

An examiner recommended that the veteran be issued a hearing 
loss profile.

The veteran has asserted that his hearing loss was caused by 
exposure to artillery and other weapons noise.  He has 
submitted a statement from a former battery commander which 
indicates that on one occasion in 1980 during active duty 
training, the veteran was near a 40 millimeter gun which 
malfunctioned when a shell "short-fused."  The resulting 
explosion, according to the veteran's testimony and 
corroborated by witness statements, was very loud and bright 
and knocked the veteran off the equipment he was on.  By 
implication, the veteran has asserted that he sustained 
acoustic trauma as a result of the incident and that his 
right ear hearing loss is the result of such trauma.  The 
veteran has also asserted that he was placed on a hearing 
profile during his second period of active duty service and 
that his hearing loss in his right ear was aggravated during 
such period of service because of noise exposure associated 
with his duties.

Service personnel records show that prior to his second 
period of active duty service, the veteran's duties in the 
Army National Guard included firing of light air defense 
artillery.  The Board finds the veteran's testimony to the 
effect that he was exposed to artillery shell explosion 
credible and corroborated by two "buddy statements."  The 
incident which the veteran has described is consistent with 
his duties as documented by service personnel records.

However, a review of the entire record yields no competent 
medical evidence that the veteran's right ear hearing loss is 
related to acoustic trauma or noise exposure during his 
active military service or during a period of active duty for 
training.  Nor is there evidence in the record which tends to 
show that the veteran's disability from right ear hearing 
loss underwent an increase in severity during a period of 
active duty service.  Although the veteran has asserted that 
his in-service exposure to weapons noise and concussive 
explosions caused or aggravated his hearing loss, those 
assertions are afforded no probative weight in the absence of 
evidence that he has the expertise to render opinions about 
the etiology of his hearing loss.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Without medical evidence linking the 
veteran's current hearing loss disability to an injury or 
disease during active military service, and without evidence 
showing a worsening of the veteran's hearing during his 
active service, the Board concludes that the claim of 
entitlement to service connection for hearing loss is not 
well grounded.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 5 -


- 1 -


